Citation Nr: 0032214	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  99-04 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Whether the initial 10 percent evaluation for fibrous 
dysplasia, sphenoid sinus, skull with headaches was 
appropriate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to April 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO) which granted service connection for 
fibrous dysplasia, sphenoid sinus, skull, and assigned a 
noncompensable rating.  During the pendency of this appeal 
the RO increased the rating to 10 percent effective on the 
original service connection effective date.

The record discloses that the veteran initiated but did not 
perfect an appeal to a March 1999 rating decision which 
granted service connection for a pelvic lipomatous mass, 
interstitial cystitis and for loss of muscles and a stomach 
scar, all of which were assigned noncompensable disability 
ratings.  The record also discloses that the veteran 
initiated but did not perfect an appeal of a July 1999 rating 
decision which denied service connection for lymphedema.  
Therefore, none of these matters are currently on appeal 
before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The veteran's service-connected fibrous dysplasia, 
sphenoid sinus, skull with headaches is manifested by 
symptoms most closely approximating characteristic 
prostrating headache attacks occurring an average of once a 
month over the last several months, but not by frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.



CONCLUSION OF LAW

Criteria for assignment of a 30 percent rating for fibrous 
dysplasia, sphenoid sinus, skull with headaches have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.97, 4.124a, Diagnostic Codes 6820, 8100 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts entitlement to a higher evaluation for 
service-connected fibrous dysplasia, sphenoid sinus, skull 
with headaches because the disorder is more disabling than 
contemplated by the current 10 percent disability rating.  
The Board is satisfied that the record includes evidence 
necessary for the equitable disposition of this appeal and 
that the veteran requires no further assistance.

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  
Evaluation contemplates matching a veteran's demonstrated 
symptomatology to criteria under the appropriate DC then 
assigning the most closely corresponding rating.  38 C.F.R. 
§ 4.7.  The rating is intended to reflect the extent to which 
a disability diminishes a veteran's ability to function under 
conditions of ordinary daily life and, as far as practicable, 
to indicate the extent to which the current disability 
impairs earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 4.1, 4.10.  In a claim of disagreement with a disability 
rating assigned contemporaneously to a grant of entitlement 
to service connection, as is the case here, the facts of a 
particular case may require assignment of separate disability 
ratings for separate time periods.  Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Otherwise, the current level 
of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran was service connected for fibrous dysplasia, 
sphenoid sinus, skull by a September 1997 rating decision 
which also assigned a noncompensable disability rating 
pursuant to DC 6820.  The RO slightly recharacterized the 
disorder as fibrous dysplasia, sphenoid sinus, skull with 
headaches in July 1998 and assigned a 10 percent disability 
rating pursuant to DCs 6820 and 8100.

Under 38 C.F.R. § 4.97, DC 6820, a benign respiratory 
neoplasm is rated by analogy under an appropriate DC.  Under 
38 C.F.R. § 4.124a, DC 8100, pertaining to migraine 
headaches, a 50 percent rating is warranted for very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability; a 30 percent rating is 
warranted for characteristic prostrating attacks occurring an 
average of once a month over the last several months; a 10 
percent rating is warranted for characteristic prostrating 
attacks averaging one in two months over the last several 
months, and; a noncompensable rating is warranted for less 
frequent attacks.

SMRs disclose that for several years the veteran repeatedly 
sought and received treatment for increasingly severe left 
frontal headaches with dizziness, a visual aura and left eye 
blurriness which became sufficiently severe to awaken the 
veteran at night.  Diagnoses included a nonmalignant left 
sphenoid sinus fibrous dysplasia bone lesion with associated 
migraine headaches for which the veteran was prescribed 
several medications.  SMRs from about two months before the 
veteran's separation from service note that aside from the 
headaches and occasional nosebleeds she had been asymptomatic 
during service for the left sphenoid sinus fibrous dysplasia.  
A contemporaneous magnetic resonance imaging (MRI) report 
notes "persistent headache of increasing frequency and 
intensity" and confirms the diagnosis.  The retirement 
physical examination report notes migraine headaches.

Postservice VA medical evidence reveals that the veteran 
continued to have migraine-like headaches associated with the 
left sphenoid sinus fibrous dysplasia.  June 1997 treatment 
records note the veteran's report of eight years of 
headaches, including daily headaches over the prior two 
weeks, with dizziness and nausea starting on the left.  In 
October 1997 the veteran reported evening headaches and an 
MRI confirmed a left sphenoid sinus mass consistent with 
fibrous dysplasia.  She reported dizzy massive migraine-like 
headaches which an examiner described as chronic in January 
1998, and as "fairly well controlled" with substantial 
medication in March 1998.

The veteran also provided the RO with two written statements 
describing the headaches associated with her left sphenoid 
sinus fibrous dysplasia.  In December 1997 the veteran wrote 
that the pressure exerted by the disorder caused headaches, 
dizziness and loss of sense of balance exacerbated by riding 
an elevator all of which were severe enough to cause her to 
miss some work twice a week.  In August 1998 the veteran 
described her headaches as sufficiently incapacitating to 
keep her from going to work at least one day each month.  In 
addition, she reported having had a headache at work at least 
once or twice a week, upon which her boss allowed her to go 
into her office, turn out the lights and sit quietly until 
the medication took effect.

Upon consideration of the totality of the evidence, the Board 
finds that headaches associated with the veteran's left 
sphenoid sinus fibrous dysplasia are sufficiently 
debilitating to support a 30 percent rating under DC 8100.  
The record includes ample medical evidence linking the 
veteran's headaches to her service-connected left sphenoid 
sinus fibrous dysplasia, and no evidence questioning either 
her consistent reports of the severity of the headaches or 
their effect on her working life.  The Board concludes that 
the veteran's headache symptomatology most closely matches 
characteristic prostrating attacks occurring an average of 
once a month over the last several months consistent with a 
30 percent rating under DC 8100.  See 38 C.F.R. § 4.7.  At 
the same time, there is no evidence of frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability required for a 50 percent rating.  A 
July 1999 letter from the veteran's employer clearly states 
that despite time lost from work, the veteran remained a 
model team employee with a strong work ethic.  There are no 
other applicable DCs under which a higher rating is 
available.

In reaching its decision the Board considered the veteran's 
medical history and possible application of other provisions 
of 38 C.F.R., Parts 3 and 4, notwithstanding whether the 
veteran or his representative requested extra-schedular 
consideration.  See Schafrath v. Derwinski, 1 Vet. App. 589, 
592-3 (1991).  However, the Board finds that the record does 
not show the disability to be so exceptional or unusual, with 
marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria, 
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

A 30 percent rating for fibrous dysplasia, sphenoid sinus, 
skull with headaches is granted.



		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 

